Citation Nr: 0715286	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959, 
and from December 1969 to July 1970.  From August 1949 to 
September 1950, the veteran served in the National Guard.  He 
performed active duty for training with the National Guard in 
June 1950.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2007.  A transcript of the hearing has been 
made and is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
based on personal assault.  He testified before the 
undersigned Veterans Law Judge that he had been assaulted by 
five men in basic training, after which he was hospitalized.  

In the present case, it does not appear that the RO has 
developed the claim for PTSD as one involving personal 
assault.

With regard to personal assault cases, the U.S. Court of 
Appeals for Veterans Claims (hereinafter Court) has stated 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis." Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c). These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations. See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

In addition, while the veterans "201 file" for his initial 
period of active service has been obtained, his entire 
service personnel records from all periods of service are not 
of record.  Similarly, the record shows the veteran has 
received disability benefits from the Social Security 
Administration (SSA) and is now receiving them.  These 
records must also be obtained.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1. Provide the veteran all appropriate 
notice required by VCAA.

2.  Develop the veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported inservice stressor. 
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

3.  Obtain the veteran's complete service 
personnel file from both periods of his 
active service, to include copies of 
evaluation reports, orders, any and all 
administrative remarks including records 
of nonjudicial punishment, legal 
proceedings, reports of investigation, or 
line of duty findings that may have 
occurred after the fights about which the 
veteran testified.

4.  Obtain any additional service medical 
records from both periods of the 
veteran's active service, to include 
mental hygiene records, clinical records, 
and hospital records.  In particular, 
obtain hospital records, including mental 
hygiene and psychiatric treatment records 
for treatment the veteran received:
*	while assigned to the 10th 
Infantry Division in Wurzburg, 
Germany, in 1958
*	at any and all health care 
facilities associated with Fort 
Ord, California
*	at any and all health care 
facilities associated with Fort 
Benning, Georgia

5.  Obtain any and all service personnel 
and medical records form the veteran's 
service with the National Guard, 
including treatment received in July 1952 
while assigned to the 101st Engineering 
Battalion at the Lungen Airport in 
Cincinnati, Ohio and the 1805th Engineer 
Aviation Company in Cincinnati, Ohio.  

6.  Obtain any and all records associated 
with any action claimed, pending, or 
taken on behalf of the veteran before the 
Department of the Army, Board for 
Correction of Military Records.

7.  Perform any and all follow up actions 
indicated, including consulting the 
service department for assistance where 
needed, and contacting the appropriate 
State Adjutant General's Office for 
National Guard records.  Document 
negative responses.

8. Obtain any and all records of 
treatment accorded the veteran for his 
psychiatric disability from his discharge 
from his first period of active service 
in 1959 to the present that are not 
already of record.  Obtain release of 
private medical information where 
appropriate.

*	Request treatment records from VA 
Medical Centers in Los Angeles and 
West Los Angeles, California; 
Milwaukee and Madison, Wisconsin; 
all facilities in Chicago and 
Danville, Illinois; Cincinnati and 
Cleveland, Ohio; Manhattan, New 
York; Philadelphia, Pennsylvania; 
Louisville and Lexington, Kentucky 
and any other VAMCs the veteran may 
identify. 

*	Request treatment records from the 
California Men's Colony in San Luis 
Obispo, California; the State of 
California Department of Corrections 
in Santa Barbara, California, the 
County Jail in Madera County, 
California; the Detention 
Center/Philadelphia County Prison in 
Philadelphia, Pennsylvania; and any 
other prison facility shown of 
record or that the veteran may 
identify.

*	Request treatment records from the 
Atascadero State Hospital in 
California; the Catch Community 
Mental Health/Mental Retardation 
Center in Philadelphia, 
Pennsylvania; UCLA Medical Center in 
Los Angeles, California; the Eastern 
State Hospital in Lexington, 
Kentucky; Telecare La Paz Hospital 
and/or La Paz Geropsychiatric Center 
in Paramount, California; the 
Bluegrass Personal Care Home and 
Bluegrass Regional Psychiatric 
Services in Lexington, Kentucky; the 
Community Nursing Home in Chicago, 
Illinois; the Skokie Meadows II 
Nursing Center in Skokie, Illinois; 
and from Dr. Piepers of West Los 
Angeles, California, Dr. Edwin Hirsh 
of Chicago, Illinois, Dr. Salvador 
Beris of New York and the Bronx, New 
York, Dr. Pancu of Philadelphia, 
Pennsylvania, Water Edward Biber 
Jr., of Chicago or Skokie, Illinois, 
and from any other physician or 
facility the veteran may identify.

Perform any and all follow up actions 
indicated.  Document negative responses.

9.  Obtain any and all copies of the 
decisions that found the veteran 
disabled-including but not limited to 
disability entitlement beginning in 
December 1968, March 1987, and April 
1999-and any and all medical records 
relied upon in making those decisions.

10.  After completion of #1 through 9, 
make arrangements for the veteran to be 
afforded appropriate examination to 
determine the nature, extent, and 
etiology of his currently manifested 
psychiatric disorders, to include PTSD. 
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's testimony before the 
undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner for review. The examiner should 
summarize the medical history, including 
the onset and course of any psychiatric 
disability; describe any current 
psychiatric symptoms and manifestations; 
and provide diagnoses for any and all 
psychiatric pathology identified.

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was 
or were used as a basis for the 
diagnosis, whether the stressor is 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and the averred 
inservice stressor found to be sufficient 
to produce the diagnosis of PTSD. The 
examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during either period of the 
veteran's active service or within the 
one-year period following discharge, or 
is the result of active service or any 
incident thereof, including aggravation 
of pre-existing psychiatric conditions.

If the examiner is unable to make an 
opinion, he or she should so state.

11. After completion of the above, and 
any additional development deemed 
necessary, readjudicate the veteran's 
claim for service connection for PTSD in 
accordance with the regulations and 
Patton, supra. If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



